PER CURIAM.
Appellant here contests the trial court’s denial of a petition for modification of visitation privileges and award of attorney's fees. Only the attorney’s fee issue merits discussion. Because the trial court failed to set forth specific findings to support its award of attorney’s fees as required by Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), the award is reversed and remanded for modification consistent with the principles enunciated in Rowe.
Affirmed in part; reversed and remanded in part.
MINER and ALLEN, JJ., concur.
ERVIN, J., concurs in result.